DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claim 1 claim 1 includes steps defined by a, b, c, ch, d, it appears as if “ch” is a typographical error.  Appropriate correction is required
Claims 3, 4, 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claims 2, 3, 4, and 5 have not been further treated on the merits.
Claims 2, 7, 8, and 9 are objected to under 37 CFR 1.75(c) as being in improper form because the claims contain an unacceptable multiple dependent claim wording, specifically each of the claims to not refer to a specific preceding claim. See MPEP § 608.01(n).B.2. Accordingly, the claims 2, 7, 8 and 9 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, there is no antecedent basis for the terms: “the solar radiation” in line 1, “the dehydration” in line 1, “the dehydrating product” in lines 3-4, “the skin free surfaces” in line 5, “the product” in line 5, “the direct impact of sun beams” in lines 5-6, “the premise” in lines 6-7, “the humidity content” in line 7, “the air mass” in line 7, “the product” in line 8, “the dehydrated product” in lines 8-9. Claim 1 recites “the premise” in lines 6-7 as the term “premise” is defined as a previous statement or proposition from which another is inferred or follows as a conclusion, it is unclear what is meant by this limitation. As the specification uses the term premises, “premise” has been treated as “premises” in order to expedite prosecution.
Regarding claim 1, claim 1 recites “even if laminar in the premise to homogenize the humidity content in all of the air mass” it is unclear what is meant by this limitation. 
Regarding claim 6, there is no antecedent basis for the terms: “the solar radiation” in line 1, “the dehydration” in line 1, “the installation” in line 2, “the dehydrating product” in line 5. “the sliced product” in line 6, “the solar beams” in line 6,  “the humidify” in line 7, “the product” in line 7, “the surrounding air” in line 7. 
Regarding claim 6, claim 6 recites “the installation used to develop this process includes a premise in which the dehydration will take place , within such premise”, as the term “premise” is defined as a previous statement or proposition from which another is inferred or follows as a conclusion, it is unclear what is meant by this limitation. As the specification uses the term premises, “premise” has been treated as “premises” in order to expedite prosecution.
Regarding claim 6, it is unclear what structure is encompassed by “slicing mediums for the dehydrating product that lead to supports”.
Claim 10 is rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Solar Drying: Fundamentals, Applications and Innovations (hereinafter “Solar Drying”) in view of Mnkeni.
Regarding claim 1, Solar Drying discloses that drying of fruits and vegetables has three basic steps, a. preliminary and preparative procedure: cleaning, washing slicing and pretreatments if necessary, b. drying procedure and c. processing after drying, secondary treatments: packaging and storage (Pg. 57).  Solar drying discloses that a drying procedure includes the use of solar radiation for the dehydration of vegetables (Pg. 19). The drying procedure includes exposing the product to the direct impact of sun 
Claim 1 differs from Solar drying the recitation that the product to be dehydrated is sliced into slices which are 1 to 2mm thick and in the recitation that the humidity level is specifically reduced to 5 to 10%. 
Mnkeni discloses a process for solar drying of sliced fruit and vegetable products and discloses that final moisture of dried fruit should be approximately 10% (Pg. 8). Mnkeni discloses that the thickness of the fruit piece depends on the particular fruit being dried and that thicker slices will dry at a slower rate than thinner pieces (Pg. 6) and teaches that fruit such as mangoes can be cut into slices 2mm thick (Pg. 9). It would have been obvious to one of ordinary skill in the art to modify the method of Solar Drying to such that the food product is sliced to a thickness of 2mm and dried to a moisture content of 10% as taught by Mnkeni, since it has been held the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solar Drying: Fundamentals, Applications and Innovations (hereinafter “Solar Drying”) in view of Cabus US 4,534,118.
Regarding claim 6, Mnkeni discloses the use of solar radiation in the dehydration of vegetable and animal foods (Pg. 3, 3rd paragraph), and that the installation used to develop the process includes a premises in which the dehydration will take place and supports where the sliced product will receive the incidence of solar beams (Pg. 24, Fig. 1.20) and the humidity of the product is absorbed by the surrounding air and an air displacement medium (blower) in any position on the premises (Pg. 28, Fig. 1.30). 
Claim 6 differs from Solar Drying in the recitation that within such premises there are slicing mediums placed for the dehydrating product that lead to the supports.
Cabus discloses an installation for dehydrating food comprising a premises in which the dehydration will take place and within such premises there are slicing mediums (slicer 80) placed for the product to be dehydrated that lead to supports where the sliced products are going to be dehydrated (Fig. 12, col. 5, lines 30-68, col. 6, lines 1-15). It would have been obvious to one of ordinary skill in the art to modify the method of Solar Drying such that within such premises there are slicing mediums placed for the dehydrating product that lead to the supports as taught by Cabus since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Solar Drying: Fundamentals, Applications and Innovations (hereinafter “Solar Drying”) in view of Cabus US 4,534,118 in view of Leavitt US 2015/0257432.
Regarding claim 10, Solar Drying in view of Cabus discloses that the support is a tray which can be considered anti aphid as Solar Drying teaches the trays can be raised from the ground (Pg. 24, Fig. 1.20) which would necessarily help prevent insect or bugs from coming into contact with the food. 
Claim 10 differs from Solar Drying in view of Cabus in the recitation that the tray is a fabric tray.
Leavitt discloses that traditionally drying by sunlight the user will place food on trays or netting to prevent insects and bugs from coming in contact with the food ([0005]). It would have been obvious to one of ordinary skill in the art to modify the tray to be a fabric tray (netting) as taught by Leavitt, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness and since it would have been obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792